MEMORANDUM*
There is no case law interpreting the Commonwealth of the Northern Mariana Islands’ constitutional provision creating the Special Assistant for Women’s Affairs, and no special assistant before Emereneia-na Peter-Palican asserted that the position’s tenure extended past the term of the appointing governor. Any right Peter-Palican had to continued employment as special assistant past that term was therefore not clearly established. Even assuming that Acting Governor Timothy Villago-mez took affirmative steps to terminate Peter-Palican’s employment, which is not clear from the record, he is entitled to qualified immunity in the absence of controlling authority interpreting the provision. See Bingham v. City of Manhattan Beach, 341 F.3d 939, 946 (9th Cir.2003).
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided *379by 9th Cir. R. 36-3.